BUCHWALTER, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Hambly brought an action in the Cincinnati Municipal Court to recover the value of his services as an architect. The defendants maintained that as plaintiff had not paid his occupational tax at the time the contract was entered into they were not liable. The Municipal Court held that because of the failure to comply with the occupational tax ordinance, Hambly was disqualified to make a contract for his services as an architect in Cincinnati, and directed a verdict for the defendant. The contract was made in Cincinnati, but Hambly lived in' Norwood and performed most of his architectural work in that city. The Common Pleas reversed the judgment, whereupon error was prosecuted to the Court of Appeals. In sustaining the judgment of the Common Pleas, the Court of Appeals held:
1. The occupational tax ordinance of Cincinnati does not provide that any contract made by a person who fails to pay the tax is void, nor does it specifically prohibit the doing of business until the tax is paid.
2. The occupational tax ordinance of Con-cinnati provided for a valid excise tax for revenue only, and was not a license, and the failure to pay it did not invalidate a contract for services.